Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/10/2022.  The applicant(s) amended claims 80-84, 87, and 89-90.

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 06/10/2022, with respect to independent claim 80 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 80-90 have been withdrawn. 

Allowable Subject Matter
Claims 80-90 are allowed.

The following is an examiner’s statement of reasons for allowance:  

While the prior art does teach voice biometrics (Aley-Raz: par. 0025), the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “wherein the preliminary speaker recognition function is an always-on voice biometric function which is less processor intensive than the further speaker recognition function” in combination with the other claimed features. Therefore, the claims as a whole are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658